In this case the appellee was charged by indictment, returned in the District Court of Gregg County, with the offense of embezzlement. On the day that the case was set for trial appellee filed and urged a motion to quash the indictment. The trial court sustained the motion. The State. through its district attorney excepted to the ruling of the trial court, gave notice of appeal, and sought to bring this case to this court for review by the method of appeal. Sec. 26 of Art. V of the Constitution of this State reads as follows: "The State shall have no right of appeal in criminal cases." This being a criminal case the State has no right to appeal. The cases upon which the State relies were decided before the present Constitution was adopted. The State's request for permission to file appeal is denied.
Request denied.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.